SUB-DISTRIBUTION AGREEMENT BY AND BETWEEN QUASAR DISTRIBUTORS, LLC AND GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS THIS AGREEMENT (“Agreement”) is made as of this 8th day of March 2007, by and between Genworth Financial Asset Management Funds (the “Trust”), on behalf of each of its series listed on Schedule A, attached hereto, which may be amended from time to time, and Quasar Distributors, LLC, a Delaware limited liability company (the “Sub-Distributor”). WHEREAS, the Trust is a registered open-end management investment company under the Investment Company Act of 1940 (the ‘1940 Act’); and WHEREAS, the Trust desires that its shares be permitted to be traded through Fund/SERV and participate in the Networking System (“Networking”) and any other relevant programs or services offered by the National Securities Clearing Corporation (“NSCC”) now and in the future; and WHEREAS, the Sub-Distributor is currently a member of the NSCC and at the request of the Trust, desires to assist the Trust with expediting its trading in Fund/SERV and its participation in Networking. NOW, THEREFORE, in consideration of the mutual promises and agreements herein contained and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto, intending to be legally bound, do hereby agree as follows: 1.Procedures (a)The Sub-Distributor agrees to permit the Trust’s trading through Fund/SERV and participation in Networking through the Sub-Distributor’s NSCC membership, and such other programs and services as may be offered by NSCC as the parties may mutually agree, subject to the terms and conditions herein. Except as noted above, the Sub-Distributor is not responsible or liable for any distribution activities on behalf of the Trust. (b)The Sub-Distributor shall enter into a Fund Member Additional Member Agreement with NSCC pursuant to which an additional number will be issued in conjunction with the Sub-Distributor’s NSCC activities on behalf of each portfolio listed on Schedule A hereto.The Sub-Distributor shall in no way be deemed to act as a distributor or underwriter for the Trust through its sponsorship of the Trust.U.S. Bancorp Fund Services, LLC, (“USBFS”) in its role as transfer agent for the Trust or NSCC operational agent for Quasar, shall act as agent for the sole purposes of mutual fund settlement and Networking pursuant to the terms of the Transfer Agent Servicing Agreement by and between the Trust and USBFS.USBFS shall only settle trades in U.S. Dollars.The Trust or its designee shall be responsible for any settlements with the NSCC transacted with non-U.S. dollars. (c)Upon the request of the Trust and in reliance on the terms hereof, and in order to expedite the trading of the Trust through NSCC and participation in Networking and any other relevant programs and services offered by NSCC as agreed to by the parties, the Sub-Distributor has agreed to guarantee the payment to NSCC of any and all fees and charges imposed by NSCC from time to time relating to the Trust’s transactions with NSCC, and has assumed responsibility with respect to NSCC for all transactions in and all obligations and liabilities relating to the Trust’s clearing number and participation in Networking. (d)This Agreement shall be effective as of the date hereof and shall continue in effect until terminated by either party upon 90 days written notice, with the exception that Section 3(b) and Section 3(c) will survive indefinitely the termination of the Sub-Distributor’s participation in NSCC on behalf of the Trust.It is understood that the Sub-Distributor may, in its sole discretion, and at any time, terminate any or all of its participation in NSCC on behalf of the Trust.In the event the Sub-Distributor elects to cease these services, it will provide prompt notice to the Trust.
